Filed 2/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 44







State of North Dakota, 		Plaintiff and Appellee



v.



Steven Doyle Newman, 		Defendant and Appellant







No. 20170306







Appeal from the District Court of Ramsey County, Northeast Judicial District, the Honorable Donovan J. Foughty, Judge.



AFFIRMED.



Per Curiam.



Kari M. Agotness, State’s Attorney, Devils Lake, ND 58301, for plaintiff and appellee; submitted on brief.



Ulysses S. Jones, Devils Lake, ND 58301-0165, for defendant and appellant; submitted on brief.

State v. Newman

No. 20170306



Per Curiam.

[¶1]	Steven Newman appeals from a criminal judgment and order denying his motion for judgment of acquittal and motion for a new trial entered after a jury found him guilty of unlawful possession of a firearm.  Newman argues the verdict of guilty is not supported by sufficient evidence.  Newman also argues the district court erred in denying his motion for judgment of acquittal and his motion for a new trial. We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen